Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically in response to determining that the terminal satisfies a first preset condition, the terminal sends a random access preamble for requesting an uplink data transmission resource to the base station, the terminal gets an indication information carried in the random access response, and in response to determining that a third preset condition is satisfied, the terminal sends a first request message carrying a radio resource control (RRC) message to the base station, satisfying the third preset condition is that the indication information is data amount information of a data size with uplink grant and the data size with the uplink grant is less than or equal to an uplink grant threshold, or that the indication information indicates to carry the RRC message at the time of sending the first request message as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 20200187245 A1) and (US 2020/0037368 A1).
However, the references alone and in combination do not teach or suggest a data transmission method the way as claimed in the present application.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472